Citation Nr: 0717053	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for glaucoma of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from June 1955 to June 1959 
and from April 1961 to April 1965.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a personal hearing at the RO in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The veteran has claimed that he now suffers from glaucoma of 
the right eye that he says had been caused by VA's surgical 
treatment of his right eye cataract in November 1997.  
Therefore, he believes that service connection for his 
glaucoma should be awarded under the provisions of 
38 U.S.C.A. § 1151.

Review of the record reveals that the veteran underwent right 
eye cataract surgery in November 1997.  The preoperative 
diagnoses were refractive error, bilateral myopia; and 
visually significant cataracts, right greater than left.  He 
underwent Kelman phacoemulsification and sulcus-based 
posterior chamber intraocular lens implantation on the right.  
Prior to the surgery, he had reported progressively 
decreasing vision, worse on the right.  He had been 
previously scheduled for surgery in August 1996 and February 
1997, although he had decided at that time not to undergo the 
surgery.  The report stated that "After lengthy discussion 
detailing the risks, benefits and alternatives for planned 
cataract extraction, the patient wished to proceed with 
surgery."

Informed consent from the veteran was obtained prior to the 
surgery, and all of his questions were answered.  During the 
surgery, it was noted that the capsulohexis had previously 
radialized and extended into the posterior capsular area.  
The wound was carefully checked for vitreous but none was 
present.  It was decided that the sulcus-based lens would be 
the most appropriate, given the small posterior capsular 
rent.  He was taken to the recovery room in good condition.

A private physician noted in September 2002 that the veteran 
had experienced trouble with depth perception ever since the 
November 1997 surgery.  He had been using Cosopt drops in the 
right eye twice daily.  Testing found no evidence of glaucoma 
damage to the optic nerves.  The diagnoses were chronic open 
angle glaucoma, right eye, controlled by drops and 
anisometropia, which precluded binocular vision.

The veteran testified at a personal hearing in February 2004.  
He said that ever since the 1997 right eye surgery, he had 
suffered bad distance vision, as well as increased pressure.  
He suggested that the steroid eye drop use after surgery 
might have caused the increased ocular pressure.  He said 
that his private medical doctor had told him that he thought 
that there had been complications during surgery that had 
caused the myopic condition of the right eye.  He believed 
that there had been difficulties during the surgery.

The veteran was then examined by VA in July 2005.  It was 
noted that he had developed glaucoma of the right eye 
following his cataract surgery.  During the examination, he 
complained of occasional pressure in the right eye.  He was 
using Cosopt drops in the right eye.  He was diagnosed with 
ocular hypertension of the right eye, although he had 
excellent corrected vision.  The examination of the anterior 
segment revealed well-centered posterior chamber intraocular 
lenses bilaterally.  The examiner noted that the veteran had 
ocular hypertension which differed from glaucoma in that 
there is no sign of any damage from glaucoma, in respect to 
optic nerve and visual field changes.  The veteran commented 
that the pressure was so high in the right eye (20 mm/Hg) 
because he had not used his Cosopt drops for 48 hours.  

After a careful review of this evidence, the Board finds that 
another examination, with a medical opinion, is necessary.  
The examination conducted in July 2005 did not indicate 
whether the diagnosed ocular hypertension was related to, or 
caused by, the November 1997 cataract surgery.  Nor was there 
any opinion as to whether, if the ocular hypertension was 
related to the surgery, it was a foreseeable result thereof, 
or whether it was related to any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part.  Such opinion evidence is necessary in 
making our adjudicative determination.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an ophthalmology 
examination.  The claims file must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should be 
requested to provide a definitive 
diagnosis, that is, whether the veteran 
has glaucoma, ocular hypertension, or some 
other disability that would result in 
increased ocular hypertension.  

a.  Whatever diagnosis is made, the 
examiner must render an opinion as to 
whether any such condition was merely 
coincident with the surgery or whether 
it resulted from the November 1997 
surgery.

b.  If the diagnosed condition is 
causally related to the November 1997 
cataract surgery, the examiner must 
render an opinion as to whether it was 
a foreseeable consequence of that 
surgery, or whether it was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part.

c.  All indicated special studies 
deemed necessary must be conducted.  
The examiner must provide a complete 
rationale for all opinions expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for entitlement to compensation for 
glaucoma of the right eye under the 
provisions of 38 U.S.C.A. § 1151 should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

